Exhibit 10.1

 

AMended and Restated SHARE PURCHASE AGREEMENT

 

This Amended and Restated Share Purchase Agreement (this “Agreement”) is dated
as of November 20, 2017, between NovaBay Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the purchaser identified on the signature page
hereto (including its successors and assigns, the “Purchaser”).

 

WHEREAS, the Company and the Purchaser entered into a Share Purchase Agreement,
dated as of November 13, 2017 (the “Original Agreement”);

 

WHEREAS, the Company and the Purchaser desire to amend and restate the Original
Agreement in its entirety as set forth herein to provide for, among other
things, the issuance of the Shares (as defined herein);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement;
and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount set forth in Schedule I hereto and (ii) the Company’s obligations to
deliver the Shares set forth in Schedule I hereto, in each case, have been
satisfied or waived.

 

 

--------------------------------------------------------------------------------

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

“Company Counsel” means Squire Patton Boggs (US) LLP, with offices located at
2550 M St., NW, Washington, DC 20037.

 

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.

 

“Effective Date” means the earliest of the date that (a) all of the Shares have
been sold pursuant to Rule 144 or may be sold pursuant to Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 and without volume or manner-of-sale
restrictions, or (b) following the one year anniversary of the Closing Date
provided that a holder of Shares is not an Affiliate of the Company, all of the
Shares may be sold pursuant to an exemption from registration under Section
4(a)(1) of the Securities Act without volume or manner-of-sale restrictions and
Company counsel has delivered to such holders a standing written unqualified
opinion that resales may then be made by such holders of the Shares pursuant to
such exemption which opinion shall be in form and substance reasonably
acceptable to such holders.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(jj).

 

“FDCA” shall have the meaning ascribed to such term in Section 3.1(jj).

 

“Fully Diluted Basis” means, as of any date of determination: (a) with respect
to all capital stock of the Company, all issued and outstanding capital stock of
the Company and all capital stock of the Company issuable upon the exercise or
conversion of any outstanding Common Stock Equivalents as of such date, whether
or not such Common Stock Equivalent is at the time exercisable or convertible;
or (b) with respect to any specified type, class or series of capital stock of
the Company, all issued and outstanding shares of capital stock of the Company
designated as such type, class or series and all such designated shares of
capital stock of the Company issuable upon the conversion or exercise of any
outstanding Common Stock Equivalents as of such date, whether or not such Common
Stock Equivalent is at the time exercisable or convertible.

 

 

--------------------------------------------------------------------------------

 

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(bb).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right, or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

 

“Per Share Purchase Price” equals $4.30, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement but
prior to the Closing Date.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pharmaceutical Product” shall have the meaning ascribed to such term in Section
3.1(jj).

 

“Placement Agent” means China Kington Asset Management Co. Ltd.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Filings” shall have the meaning ascribed to such term in Section 3.1(h).

 

 

--------------------------------------------------------------------------------

 

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 

“Specified Purchaser” means Ch-gemstone Capital (Beijing) Co., Ltd.
(中钰资本管理（北京）有限公司).

 

“Stockholder Approval” shall have the meaning ascribed to such term in Section
2.3(a)(i).

 

“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified next to the heading
“Subscription Amount” in Schedule I in United States dollars and in immediately
available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Disclosure
Schedule 3.1(a) and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means Computershare Trust Company N.A., the current transfer
agent of the Company, with a mailing address of P.O. Box 30170, College Station,
Texas 77842 and a telephone number of (800) 962-4284, and any successor transfer
agent of the Company.    

 

ARTICLE II.
PURCHASE AND SALE

 

2.1     Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchaser
agrees to purchase, such number of Shares set forth opposite the Purchaser’s
name on Schedule I hereto. The Purchaser shall deliver to the Company, via wire
transfer, immediately available funds equal to such Purchaser’s Subscription
Amount as set forth in Schedule I hereto, and the Company shall deliver to the
Purchaser its Shares, as determined pursuant to Section 2.2(a), and the Company
and the Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing. Delivery to the Placement Agent of any item(s)
required to be delivered to the Purchaser under this Agreement shall be
sufficient to constitute delivery to the Purchaser. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at a location as the parties shall mutually agree.

 

 

--------------------------------------------------------------------------------

 

 

2.2     Closing Deliveries.

 

(a)     On or prior to the Closing Date, the Company shall deliver or cause to
be delivered to the Purchaser the following:

 

(i)     this Agreement duly executed by the Company;

 

(ii)     a legal opinion of Company Counsel that the Shares, when sold and
issued in accordance with this Agreement, will be validly issued, fully paid,
and nonassessable;

 

(iii)     a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a number of
Shares, which shall be in either certificated or book-entry form, equal to such
Purchaser’s Subscription Amount set forth in Schedule I hereto divided by the
Per Share Purchase Price, registered in the name of such Purchaser;

 

(iv)     a compliance certificate, executed by the Chief Executive Officer and
Chief Financial Officer of the Company, dated as of the Closing Date, to the
effect that the conditions specified in subsections (i), (ii), and (iv) of
Section 2.3(b) have been satisfied;

 

(v)     a certificate of the Company’s Secretary certifying as to (A) the
Company’s certificate of incorporation and bylaws, (B) the resolutions of the
Board of Directors approving this Agreement and the transactions contemplated
hereby, and (C) good standing certificates with respect to the Company from the
applicable authority(ies) in Delaware and any other jurisdiction in which the
Company is qualified to do business, dated a recent date before the Closing; and

 

(vi)     such other information, certificates and documents as the Purchaser may
reasonably request.

 

(b)     On or prior to the Closing Date, the Purchaser shall deliver or cause to
be delivered to the Company the following:

 

(i)     this Agreement duly executed by such Purchaser; and

 

(ii)     such Purchaser’s Subscription Amount, as set forth in Schedule I
hereto, by wire transfer to the account specified in this Agreement.

  

 

--------------------------------------------------------------------------------

 

 

2.3     Closing Conditions.

 

(a)     The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:

 

(i)     approval of the issuance of the Shares pursuant to this Agreement by an
affirmative vote of the holders of a majority of the shares of the Company’s
outstanding common stock present or represented and entitled to vote at the
Company’s 2017 special meeting (the “Stockholder Approval”);

 

(ii)     the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate in all material
respects as of such date);

 

(iii)     all obligations, covenants and agreements of the Purchaser required to
be performed at or prior to the Closing Date shall have been performed in all
material respects;

 

(iv)     the Funds Transfer Approvals shall have been obtained by the Purchaser;

 

(v)     the delivery by the Purchaser of the items set forth in Section 2.2(b)
of this Agreement; and

 

(vi)     no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement or the right of the Company or
the Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any litigation or court or
administrative proceeding have been commenced or threatened with respect to the
foregoing.

 

(b)     The obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)     the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Company contained herein (unless as
of a specific date therein);

 

(ii)     all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii)     the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement;

 

(iv)     there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(v)     from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market (without the ability of the Company to list on another exchange
or quotation system), and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on the Company that it results in a Material Adverse
Effect.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1     Representations and Warranties of the Company. Except as set forth in
the disclosure schedules separately delivered to the Purchaser concurrently
herewith (“Disclosure Schedules”), which Disclosure Schedules shall qualify any
representation or warranty otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties to the Purchaser:

 

(a)     Subsidiaries. All of the material direct and indirect subsidiaries of
the Company are set forth in the SEC Reports. Except as set forth in the SEC
Reports, the Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(b)     Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted and
described in the SEC Filings. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in: (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”; provided,
however, that changes in the trading price of the Common Stock shall not, in and
of itself, constitute a Material Adverse Effect) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

(c)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. Subject to the
Stockholder Approval, the execution and delivery of each of this Agreement and
the other Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

 

--------------------------------------------------------------------------------

 

 

(d)     No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to receipt of the Required Approvals and the
Stockholder Approval, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.

 

(e)     Filings, Consents and Approvals. Subject to the Stockholder Approval,
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.4 of this Agreement, (ii) the notice and/or application(s) to each applicable
Trading Market for the issuance and sale of the Shares and the listing of the
Shares for trading thereon in the time and manner required thereby, and (iii)
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).

 

(f)     Issuance of the Shares. The Shares are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens other than restrictions on transfer provided for in the Transaction
Documents. The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(g)     Capitalization. The authorized capital stock of the Company consists of
240,000,000 shares of Common Stock, of which 15,368,304 shares are outstanding
as of the date hereof (prior to the issuance of the Shares) and 5,000,000 shares
of Preferred Stock, none of which are outstanding as of the date hereof,
including the number of shares of Common Stock owned beneficially, and of
record, by Affiliates of the Company as disclosed in the Company’s most recent
SEC Reports and such beneficial ownership has not materially changed since the
date of such SEC Reports. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
Except (i) for options to purchase Common Stock or other equity awards
(including restricted stock units) issued to employees and members of the
Company’s Board of Directors pursuant to the equity compensation plans or
arrangements disclosed in the SEC Reports, (ii) for securities exercisable for,
or convertible into or exchangeable for any shares of capital stock of the
Company disclosed in the SEC Reports, and (iii) as a result of the purchase and
sale of the Shares, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchaser). All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Shares. There are no stockholders agreements, voting agreements or
other agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

 

--------------------------------------------------------------------------------

 

 

(h)     SEC Filings; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension, except for those filings made pursuant to
Section 16 of the Exchange Act. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Each registration statement and any amendment thereto filed by the
Company pursuant to the Securities Act and the rules and regulations thereunder,
as of the date such statement or amendment became effective, complied in all
material respects with the requirements of the Securities Act and did not, when
filed, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; and each prospectus filed pursuant to Rule 424(b) under
the Securities Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto, did not, when filed, contain any untrue statements
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in light of
the circumstances under which they were made, not misleading (the registration
statements, amendments and prospectuses referred to in this sentence, together
with the SEC Reports, the “SEC Filings”). The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. The financial statements of the
Company included in the SEC Filings comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(i)     Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Filings, except as specifically disclosed in a subsequent SEC Report filed at
least one Trading Day prior to the date hereof: (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Shares contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists, or is reasonably expected to occur or exist, with
respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws if the Company were
publicly offering securities pursuant to an effective registration statement
under the Securities Act at the time this representation is made or deemed made
that has not been publicly disclosed at least one Trading Day prior to the date
that this representation is made.

  

 

--------------------------------------------------------------------------------

 

 

(j)     Litigation. Except for the litigation set forth in Disclosure Schedule
3.1(j), there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) could,
if there were an unfavorable decision, have or reasonably be expected to result
in a Material Adverse Effect. Except for the litigation set forth in Disclosure
Schedule 3.1(j), neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k)     Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

  

(l)     Compliance. Neither the Company nor any Subsidiary: (i) is in material
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a material
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in material default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such material default or violation has been
waived), (ii) is in violation of any judgment, decree, or order of any court,
arbitrator or other governmental authority or (iii) except as provided on
Disclosure Schedule 3.1(x), is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

 

--------------------------------------------------------------------------------

 

 

(m)     Environmental Matters. The Company is in compliance with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to its
business. To the Company’s knowledge, there has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company (or, to the Company’s knowledge, any other
entity for whose acts or omissions the Company is or may be liable) upon any of
the property now or previously owned or leased by the Company, or upon any other
property, in violation of any statute or any ordinance, rule, regulation, order,
judgment, decree or permit or which would, under any statute or any ordinance,
rule (including rule of common law), regulation, order, judgment, decree or
permit, give rise to any liability. There has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company has knowledge.

 

(n)     Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Filings, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o)     Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries, and (ii) Liens for
the payment of federal, state or other taxes, for which appropriate reserves
have been made therefor in accordance with GAAP and the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.

 

(p)     Intellectual Property. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Filings as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of the Intellectual Property Rights have expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement. Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Filings, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected not to have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 

--------------------------------------------------------------------------------

 

 

(q)     Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(r)     Transactions With Affiliates and Employees. Except as set forth in the
SEC Filings, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company, (iii) other employee benefits, including stock option agreements under
any stock option plan of the Company, and (iv) purchases pursuant to this
Agreement.

 

(s)     Sarbanes-Oxley; Internal Accounting Controls. Except as set forth in the
SEC Reports, the Company and the Subsidiaries are in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof and as of
the Closing Date. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the disclosure controls and procedures of the Company as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
that has materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company.

 

 

--------------------------------------------------------------------------------

 

 

(t)     Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents,
except as set forth in Disclosure Schedule 3.1(t). The Purchaser shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Purchaser pursuant to agreements entered
into by such Purchaser, which fees or commission shall be the sole
responsibility of such Purchaser) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents due to an arrangement or
agreement made by the Company.

 

(u)     Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchaser as contemplated hereby. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Trading
Market.

 

(v)     Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(w)     Registration Rights. No Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company or any Subsidiary, other than such right pursuant to which a
registration statement has been filed by the Company with the Commission.

 

(x)     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as set forth in the SEC
Reports, or as disclosed on Disclosure Schedule 3.1(x), the Company has not, in
the 12 months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. Except as otherwise provided on Disclosure Schedule 3.1(x),
the Company is, and has no reason to believe that it will not upon issuance of
the Shares be, in compliance with all such listing and maintenance requirements.
The Common Stock is currently eligible for electronic transfer through the
Depository Trust Company or another established clearing corporation and the
Company is current in payment of the fees to the Depository Trust Company (or
such other established clearing corporation) in connection with such electronic
transfer. The issuance of the Shares hereunder does not contravene the rules of
the Trading Market.

 

 

--------------------------------------------------------------------------------

 

 

(y)     Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Shares and the Purchaser’s ownership of the Shares.

 

(z)     Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf, has provided the
Purchaser or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. Each of
the representations and warranties made by the Company herein and all of the
disclosure furnished by or on behalf of the Company to the Purchaser regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement and any other Transaction Document or other instrument or certificate
to be furnished to the Purchaser hereunder, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that the Purchaser does not make nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

 

(aa)     No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of the Securities Act which would require the registration of any such
securities under the Securities Act.

 

 

--------------------------------------------------------------------------------

 

 

(bb)     Solvency. Based on the consolidated financial condition of the Company
as of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Shares hereunder: (i) the fair saleable value of
the Company’s assets exceeds the amount that will be required to be paid on or
in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The Company does
not have any outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments. For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

 

(cc)     Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(dd)     No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Purchaser and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

 

(ee)     Foreign Corrupt Practices. Neither the Company nor any Subsidiary, to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

 

 

--------------------------------------------------------------------------------

 

 

(ff)     Accountants. The Company’s accounting firm is OUM & Co., LLP. To the
knowledge and belief of the Company, such accounting firm: (i) is a registered
public accounting firm as required by the Exchange Act and (ii) shall express
its opinion with respect to the financial statements to be included in the
Company’s Annual Report for the fiscal year ending December 31, 2017.

 

(gg)     No Disagreements with Accountants and Lawyers.   There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company, and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.      

 

(hh)      Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(ii)     Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agent in connection with the placement of the Shares issued to the
Specified Purchaser.

 

 

--------------------------------------------------------------------------------

 

 

(jj)     FDA. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act,
as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity including any Form 483 or notice of adverse finding, which
(i) contests the premarket clearance, licensure, registration, or approval of,
the uses of, the distribution of, the manufacturing or packaging of, the testing
of, the sale of, or the labeling and promotion of any Pharmaceutical Product,
(ii) withdraws its approval of, requests the recall, suspension, or seizure of,
or withdraws or orders the withdrawal of advertising or sales promotional
materials relating to, any Pharmaceutical Product, (iii) imposes a clinical hold
on any clinical investigation by the Company or any of its Subsidiaries, (iv)
enjoins production at any facility of the Company or any of its Subsidiaries,
(v) enters or proposes to enter into a consent decree of permanent injunction
with the Company or any of its Subsidiaries, or (vi) otherwise alleges any
violation of any laws, rules or regulations by the Company or any of its
Subsidiaries, and which, either individually or in the aggregate, would have a
Material Adverse Effect. The properties, business and operations of the Company
have been and are being conducted in all material respects in accordance with
all applicable laws, rules and regulations of the FDA.  The Company has not been
informed by the FDA that the FDA will prohibit the marketing, sale, license or
use in the United States of any product proposed to be developed, produced or
marketed by the Company nor has the FDA expressed any concern as to approving or
clearing for marketing any product being developed or proposed to be developed
by the Company. The preclinical tests and clinical trials conducted by the
Company, and to the knowledge of the Company the clinical trials conducted by
third parties, in each case described in, or the results of which are referred
to in, the SEC Filings were and, if still pending, are being conducted in all
material respects in accordance with protocols and procedures filed with the
appropriate regulatory authorities for each such trial; each description of the
results of such preclinical tests and clinical trials contained in the SEC
Filings is accurate and complete in all material respects and fairly presents
the data derived from such preclinical tests and clinical trials, and the
Company has no knowledge of any other studies or tests the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the SEC Filings.

 

(kk)     Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(ll)     Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

(mm)     U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.

 

 

--------------------------------------------------------------------------------

 

 

(nn)     Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve. Neither
the Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(oo)     Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(pp)     No Disqualification Events.  With respect to the Shares to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of twenty percent (20%) or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the Purchaser
a copy of any disclosures provided thereunder.

 

(qq)     Other Covered Persons. Other than the Placement Agent, the Company is
not aware of any person (other than any Issuer Covered Person) that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Regulation D Shares.

 

(rr)     Notice of Disqualification Events. The Company will notify the
Purchaser and the Placement Agent in writing, prior to the Closing Date, if (i)
any Disqualification Event relating to any Issuer Covered Person and (ii) any
event that would, with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person.

 

3.2     Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date, to the
Company as follows (unless as of a specific date therein):

 

(a)     Organization; Authority. Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Own Account. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state or foreign securities law and is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state or foreign securities law, has no present intention of
distributing any of such Shares in violation of the Securities Act or any
applicable state or foreign securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares in violation of the Securities Act or any
applicable state or foreign securities law or otherwise in compliance with
applicable federal, state and foreign securities laws). Such Purchaser is
acquiring the Shares hereunder in the ordinary course of its business.

 

(c)     Purchaser Status. At the time such Purchaser was offered the Shares, it
was, and as of the date hereof, it is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

 

(d)     Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

 

(e)     General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f)     Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Filings and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Such Purchaser acknowledges and agrees
that neither the Placement Agent nor any Affiliate of the Placement Agent has
provided such Purchaser with any information or advice with respect to the
Shares nor is such information or advice necessary or desired.  Neither the
Placement Agent nor any Affiliate has made or makes any representation as to the
Company or the quality of the Shares and the Placement Agent and any Affiliate
may have acquired non-public information with respect to the Company which such
Purchaser agrees need not be provided to it.  In connection with the issuance of
the Shares to such Purchaser, neither the Placement Agent nor any of its
Affiliates has acted as a financial advisor or fiduciary to such Purchaser.

 

 

--------------------------------------------------------------------------------

 

 

(g)     Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder and the transactions set forth in Disclosure
Schedule 3.2(g), such Purchaser has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Purchaser first
received a term sheet or oral description from the Company or any other Person
representing the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Notwithstanding the foregoing, in the case the Purchaser is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Purchaser’s assets and the portfolio managers have no direct knowledge
of the investment decisions made by the portfolio managers managing other
portions of such Purchaser’s assets, the representation set forth above shall
only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Shares covered by this
Agreement. Other than to other Persons party to this Agreement, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

 

(h)     Filings, Consents and Approvals. The Purchaser is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the approvals by the applicable regulatory authorities in China of the
Purchaser’s funds transfer out of China for purpose of paying the Subscription
Amount at the Closing (the “Funds Transfer Approvals”).

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1     Transfer Restrictions.

 

(a)     The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to the Company or to an
Affiliate of the Purchaser or in connection with a pledge to an accredited
investor as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. In connection with any transfer of Shares pursuant to
Rule 144 or other applicable exemption, the Company may require the transferor
thereof to provide the Company with written representations providing reasonable
assurance that the proposed transfer complies with the requirements of Rule 144
or other applicable exemption. As a condition of transfer, any such transferee
shall (i) agree in writing to be bound by the terms of this Agreement, and (ii)
if the transfer is not made (A) in accordance with Rule 144, (B) pursuant to an
effective registration statement or (C) in a transfer not involving a change in
beneficial ownership, make the representations set forth in Sections 3.2(b) and
(c). If such conditions are satisfied, such transferee shall have the rights and
obligations of the Purchaser under this Agreement.

 

(b)     The Purchaser agrees to the imprinting or making, so long as is required
by this Section 4.1, of a legend or electronic notation on any of the Shares in
the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY, OR, IN THE CASE OF AN OFFER OR SALE PURSUANT TO RULE
144 UNDER THE SECURITIES ACT, AS EVIDENCED BY WRITTEN REPRESENTATIONS PROVIDED
BY THE TRANSFEROR, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY, OF COMPLIANCE WITH SUCH RULE. THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

 

 

--------------------------------------------------------------------------------

 

 

The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares.

 

(c)     The Shares shall not contain any legend or electronic notation
(including the legend or electronic notation set forth in Section 4.1(b)
hereof), (i) following any sale of such Shares pursuant to Rule 144, (ii) if
such Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Shares and without volume or manner-of-sale
restrictions, or (iii) if such legend or electronic notation is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). Upon
request by the Purchaser, following such time as a legend or electronic notation
is no longer required under this Section 4.1(c), the Company shall cause its
counsel to issue an instruction letter to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend or electronic notation hereunder. The Company agrees that at such time as
such legend or electronic notation is no longer required under this Section
4.1(c), it will, no later than three Trading Days following the written request
by the Purchaser to the Company to remove such restrictive legend or electronic
notation from such Shares (which may be held in book-entry form only and not
represented by a certificate at the time of such request) (such third Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to such
Purchaser Shares that are free from all restrictive and other legends or
electronic notations by causing the Transfer Agent to credit the account of the
Purchaser’s prime broker with the Depository Trust Company System as directed by
such Purchaser. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.  

 

(d)     The Purchaser agrees with the Company that such Purchaser will sell any
Shares pursuant to an exemption from the registration requirements of the
Securities Act.

 

4.2     Funds Transfer Approvals. To the extent required by the applicable
regulatory authorities in China, the Purchaser hereby agrees to use best efforts
to obtain the Funds Transfer Approvals.

 

4.3     Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares or that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

 

 

--------------------------------------------------------------------------------

 

 

4.4     Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the Commission within the time required by the Exchange Act. From and after
the filing of such Current Report on Form 8-K, the Company represents to the
Purchaser that it shall have publicly disclosed all material, non-public
information delivered to the Purchaser by the Company, or any of its respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. Further, pursuant to Section
2.3(a)(i), the Company shall file a proxy statement with the Commission to seek
the Stockholder Approval for the transactions contemplated by the Transaction
Documents and as a closing condition hereto.

 

4.5     [Reserved]

 

4.6     Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide the Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that the Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

4.7     Use of Proceeds. The Company shall use the net proceeds from the sale of
the Shares hereunder for working capital purposes and shall not use such
proceeds: (a) for the satisfaction of any portion of the Company’s debt (other
than payment of trade payables in the ordinary course of the Company’s business
and prior practices), (b) for the redemption of any Common Stock or Common Stock
Equivalents, (c) for the settlement of any outstanding litigation or (d) in
violation of FCPA or OFAC regulations.

 

4.8     Indemnification of the Purchaser. Subject to the provisions of this
Section 4.8, the Company will indemnify and hold the Purchaser and its
directors, officers, stockholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Parties, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Parties may have
with any such stockholder or any violations by such Purchaser Parties of state
or federal securities laws or any conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

 

--------------------------------------------------------------------------------

 

 

4.9     Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement.

 

4.10     Listing of Common Stock. To the extent required by the Trading Market
and subject to the parameters of the Company’s compliance plan with the NYSE
American, the Company hereby agrees (i) to use best efforts to maintain the
listing or quotation of the Common Stock on the Trading Market on which it is
currently listed, and (ii) apply to list or quote all of the Shares on such
Trading Market and promptly secure the listing of all of the Shares on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will then, to the extent
required by the Trading Market, include in such application all of the Shares,
and will take such other action as is necessary to cause all of the Shares to be
listed or quoted on such other Trading Market as promptly as possible. To the
extent applicable, the Company will then take all action reasonably necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market. The Company
agrees to maintain the eligibility of the Common Stock for electronic transfer
through the Depository Trust Company or another established clearing
corporation, including, without limitation, by timely payment of fees to the
Depository Trust Company or such other established clearing corporation in
connection with such electronic transfer.

 

4.11     [Reserved].

 

4.12     Certain Transactions and Confidentiality. The Purchaser covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
filing of the Form 8-K as described in Section 4.4.  The Purchaser covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in Section 4.4, such Purchaser
will maintain the confidentiality of the existence and terms of this transaction
and the information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that the Purchaser shall not have any duty of confidentiality to the
Company or its Subsidiaries after the time that the transactions contemplated by
this Agreement are first publicly announced as described in Section 4.4. 
Notwithstanding the foregoing, in the case the Purchaser is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Purchaser’s assets and the portfolio managers have no direct knowledge
of the investment decisions made by the portfolio managers managing other
portions of such Purchaser’s assets, the covenant set forth above shall only
apply with respect to the portion of assets managed by the portfolio manager
that made the investment decision to purchase the Shares covered by this
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

4.13     Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of the Purchaser. To the extent applicable, the
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Shares for,
sale to the Purchaser at the Closing, under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of the Purchaser.

 

4.14     Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Shares may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares pursuant to
the Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against the Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.

 

4.15     Limitation on Beneficial Ownership. Without the prior written consent
of the Company, the Purchaser shall not be entitled to purchase a number of
shares of Common Stock that would cause the Purchaser to become, directly or
indirectly, a “beneficial owner” (within the meaning of Section 13(d) of the
Exchange Act) of a number of shares of Common Stock which exceeds 45% of the
shares of Common Stock that are outstanding at such time.

 

ARTICLE V.
MISCELLANEOUS

 

5.1     Termination.  This Agreement may be terminated before the Closing by the
Purchaser by written notice to the Company, if the Closing has not been
consummated on or before January 30, 2018; provided, however, that such
termination will not affect the right of any party to sue for any breach by the
other party.

 

5.2     Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by the Purchaser), stamp taxes and other taxes and duties
levied in connection with the delivery of any Shares to the Purchaser (other
than income and capital gains taxes of the Purchaser that may be incurred in
connection with the transactions contemplated hereby) and any fees due to the
Placement Agent and any other Person to whom any brokerage, commission,
placement agent or other similar fees are owed in connection with the sale of
the Shares.

 

 

--------------------------------------------------------------------------------

 

 

5.3     Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or e-mail at the facsimile number or e-mail address
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the
second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.5     Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

5.6     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the applicable Transaction Documents that apply to
the “Purchaser.”

 

5.8     No Third-Party Beneficiaries. The Placement Agent shall be a third party
beneficiary with respect to the representations and warranties of the Specified
Purchaser. This Agreement is intended for the benefit of the parties hereto and
their respective successors and permitted assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.8 and this Section 5.8.

 

 

--------------------------------------------------------------------------------

 

 

5.9     Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, stockholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then in addition to the
obligations of the Company under Section 4.8, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

5.10     Survival. The representations and warranties contained herein shall
survive the delivery of the Shares in relation to the Closing.

 

5.11     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

 

--------------------------------------------------------------------------------

 

 

5.13     Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

5.14     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company may be entitled to specific performance under the Transaction Documents.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

5.15     Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.16     [Reserved]

 

5.17     Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.18     Saturdays, Sundays, Holidays, etc.     If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.19     Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

5.20     WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.21     Offering in THE PEOPLE’S REPUBLIC OF CHINA. Each party to this
Agreement hereby agrees and acknowledges that THE SECURITIES have not been, and
will not be, MARKETED, OFFERED OR SOLD DIRECTLY OR INDIRECTLY TO THE PUBLIC IN
PEOPLE’S REPUBLIC OF CHINA (“CHINA,” AND WHICH FOR SUCH PURPOSES SHALL EXCLUDE
THE HONG KONG AND MACAU SPECIAL ADMINISTRATIVE REGIONS AND TAIWAN), AND NEITHER
THIS Agreement, WHICH HAS NOT BEEN, AND WILL NOT BE, SUBMITTED TO, OR REGISTERED
WITH, THE CHINA SECURITIES AND REGULATORY COMMISSION EXCEPT AS REQUIRED BY
CHINESE SECURITIES LAWS AND REGULATIONS TO BE SUBMITTED OR DISCLOSED, NOR ANY
OFFERING MATERIAL OR INFORMATION RELATING TO THE SECURITIES, has been, or will
be, SUPPLIED TO THE PUBLIC IN CHINA OR USED IN CONNECTION WITH ANY OFFER FOR THE
SUBSCRIPTION OR SALE OF the SECURITIES TO THE PUBLIC IN CHINA. THE Purchaser is
a CHINESE INVESTOR AND hereby represents, warrants and covenants that (i) it is
a CHINESE INSTITUTION WHICH is AUTHORIZED TO ENGAGE IN FOREIGN EXCHANGE BUSINESS
AND OFFSHORE INVESTMENT FROM OUTSIDE CHINA, and that (ii) it has been, and will
be, in compliance with the FOREIGN EXCHANGE CONTROL APPROVAL AND FILING
REQUIREMENTS UNDER THE RELEVANT CHINESE FOREIGN EXCHANGE REGULATIONS, AS WELL AS
APPLICABLE OFFSHORE INVESTMENT APPROVAL REQUIREMENTS.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

COMPANY SIGNATURE PAGE TO NOVABAY PHARMACEUTICALS, INC. Amended and Restated
SHARE PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated Share
Purchase Agreement to be duly executed by its authorized signatory as of the
date first indicated above.

 

 

  NOVABAY PHARMACEUTICALS, INC.           By: /s/ Mark Sieczkarek     Name: Mark
Sieczkarek     Title: Chief Executive Officer  

 

 

--------------------------------------------------------------------------------

 

 

PURCHASER SIGNATURE PAGE TO NOVABAY PHARMACEUTICALS, INC. Amended and Restated
SHARE PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated Share
Purchase Agreement to be duly executed by its authorized signatory as of the
date first indicated above.

 

Name of Purchaser: Ch-gemstone Capital (Beijing) Co., Ltd.

 

Signature of Authorized Signatory of Purchaser:   /s/ Yu
Bo                                           

 

Name of Authorized Signatory: Yu Bo

 

Title of Authorized Signatory: Chairman and President

 

Email Address of Authorized Signatory: [Redacted]

 

Address for Notice to Purchaser: [Redacted]

 

E-mail: [Redacted]

 

Address for Delivery of Shares to Purchaser (if not same as address for notice):

 

 

 

 

Subscription Amount: $10,320,000 USD

 

Shares: 2,400,000 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

Purchaser’s Name and Address

Shares of

Common Stock

Subscription

Amount

Ch-gemstone Capital (Beijing) Co., Ltd.

2,400,000

$10,320,000

Total

2,400,000

$10,320,000

 

 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 3.1(j)

 

From time to time, the Company may be involved in various legal proceedings
arising in the ordinary course of business. On December 19, 2016, Liam Kozma,
claiming to be a stockholder of the Company, filed a putative derivative action
against the Company and the Board of Directors (the "Board") in the United
States District Court for the District of Delaware (the "Court") alleging that
the Board breached its fiduciary duty and made materially false and misleading
statements in the Company’s proxy statement filed with the SEC on April 18,
2016, as supplemented on May 17, 2016, related to the Company's amendment of the
2007 Omnibus Incentive Plan. The parties have agreed to settle the litigation
conditioned upon approval by the Court. The Court preliminarily approved the
settlement by order dated September 26, 2017, and the Court has set a final
settlement hearing for December 15, 2017. The Company has accrued an amount up
to its insurance deductible and does not believe this or any other matters will
have a material adverse effect on our financial position.

 

 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 3.1(t)

 

The Placement Agent will be entitled to a commission as agreed with the Company
on the total purchase price of the Shares sold to the Specified Purchaser
pursuant to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 3.1(x)

 

On May 16, 2017, the Company was notified by the NYSE American LLC (the
“Exchange”) that it was not in compliance with the minimum stockholders’ equity
requirement of Section 1003(a)(iii) of the NYSE American Company Guide requiring
stockholders’ equity of $6.0 million or more if the Company has reported losses
from continuing operations and/or net losses in its five most recent fiscal
years.

 

On September 14, 2017, the Company was notified by the Exchange that the Company
is not in compliance with the minimum stockholders’ equity requirement of
Section 1003(a)(ii) of the NYSE American Company Guide requiring stockholders’
equity of $4.0 million or more if the Company has reported losses from
continuing operations and/or net losses in three of the four most recent fiscal
years.

 

 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 3.2(g)

 

1. On November 14, 2017, the Purchaser announced that it had entered into an
agreement with Pioneer Pharma (Hong Kong) Company Limited to purchase 216,696
shares of the Company’s Common Stock at the price of $4.46 per share. The
transaction is expected to close in January 2018.

 

2. On November 14, 2017, the Purchaser announced that it had entered into an
agreement with Mr. Fu to purchase 3,983,304 shares of the Company’s Common Stock
at the price of $3.96 per share. The transaction is expected to close in January
2018.

 